Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 3-4, 6-7, 15-17, 20, 23, have been cancelled.
2.	Claims 1-2, 5, 8-14, 18-19, 21-22, 24-29, are allowed.
3.	The allowable Subject matter was indicated in office Action mailed on 10/14/21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
February 19, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877